Exhibit 10.28

 

 

CITY OF OSCEOLA, ARKANSAS

to

REGIONS BANK

Little Rock, Arkansas

as Trustee

 

 

FIRST SUPPLEMENTAL TRUST INDENTURE

 

 

Dated as of April 24, 2007

 

 

$100,000,000 City of Osceola, Arkansas Solid Waste Disposal Revenue Bonds (Plum
Point Energy Associates, LLC Project), Series 2006



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL TRUST INDENTURE

TABLE OF CONTENTS

(This Table of Contents is not a part of the First Supplemental Trust Indenture
and is only for convenience of reference.)

 

Parties

      1

Recitals

      1    ARTICLE I       AMENDMENTS AND SUPPLEMENTS TO ORIGINAL INDENTURE   

Section 1.1

  

Definitions

   2

Section 1.2

  

Notices

   2    ARTICLE II       MISCELLANEOUS   

Section 2.1

  

Original Indenture

   3

Section 2.2

  

Severability

   3

Section 2.3

  

Applicable Provisions of Law

   3

Section 2.4

  

Counterparts

   3

Section 2.5

  

Captions

   3

Signatures and Seals

   4

Consent of Company

   5

Consent of Credit Provider

   6



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL TRUST INDENTURE

This FIRST SUPPLEMENTAL TRUST INDENTURE, dated as of April 24, 2007, by and
between the CITY OF OSCEOLA, ARKANSAS, a municipality organized and existing
under the laws of the State of Arkansas (the “Issuer”), and REGIONS BANK, a
banking association organized under and existing by virtue of the laws of the
State of Alabama, with a corporate trust office in Little Rock, Arkansas (the
“Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer is authorized and empowered under the laws of the State of
Arkansas, including particularly Title 14, Chapter 267 of the Arkansas Code of
1987 Annotated (the “Act”), to issue revenue bonds and to expend the proceeds
thereof to finance the acquisition, construction, reconstruction, extension,
equipment or improvement of pollution control facilities for the disposal or
control of sewage, solid waste, water pollution, air pollution, or any
combination thereof; and

WHEREAS, pursuant to and in accordance with the provisions of the Act, the
Issuer has issued its Solid Waste Disposal Revenue Bonds (Plum Point Energy
Associates, LLC Project), Series 2006, in the aggregate principal amount of
$100,000,000 (the “Bonds”), and has lent the proceeds thereof to Plum Point
Energy Associates, LLC, a Delaware limited liability company (the “Company”),
for the purpose of financing the cost of acquiring, constructing and equipping
an undivided interest in certain sewage and solid waste disposal facilities at
the Plum Point Energy Station of the Company and others, such loan being upon
the terms and conditions set forth in a Loan Agreement dated as of April 1,
2006, by and between the Issuer and the Company; and

WHEREAS, the Bonds are secured by a Trust Indenture dated as of April 1, 2006
(the “Original Indenture”), by and between the Issuer and the Trustee; and

WHEREAS, as further security for the Bonds the Company delivered to the Trustee
an irrevocable letter of credit issued by Credit Suisse, New York Branch, for
the benefit of the owners from time to time of the Bonds, and in substitution
thereof proposes to deliver to the Trustee an irrevocable letter of credit
issued by The Royal Bank of Scotland plc (the “RBS Letter of Credit”); and

WHEREAS, the RBS Letter of Credit constitutes an “Alternate Credit Enhancement”
and an “Alternate Liquidity Facility” under the provisions of the Original
Indenture; and

WHEREAS, the purpose of this First Supplemental Trust Indenture is to amend and
supplement the Original Indenture in connection with the issuance and delivery
of the RBS Letter of Credit to the Trustee and is being executed and delivered
pursuant to the provisions of Section 14.1 of the Original Indenture;

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, THIS FIRST SUPPLEMENTAL TRUST
INDENTURE WITNESSETH:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS AND SUPPLEMENTS TO ORIGINAL INDENTURE

Section 1.1. Definitions. Article I of the Original Indenture is hereby amended
by substituting the following definition of “Mandatory Purchase Date”:

“Mandatory Purchase Date” — (i) With respect to a Flexible Rate Bond, the first
Business Day following the last day of each Flexible Rate Period with respect to
such Bond, (ii) for Bonds in the Term Rate Mode, on the first Business Day
following the last day of each Term Rate Period, (iii) any Mode Change Date
(except a change in Mode between the Daily Mode and the Weekly Mode), (iv) any
Substitution Date, (v) the fifth Business Day prior to the Expiration Date
(other than as a result of an Automatic Termination Event), (vi) for Bonds in
the Daily Mode or Weekly Mode, any Business Day specified by the Company not
less than twenty (20) days after the Trustee’s receipt of such notice, and
(vii) the date specified by the Trustee following receipt of notice from the
Credit Provider, before the seventh (7th) calendar day after the presentation of
demand for a drawing under the Credit Enhancement to pay regularly scheduled
interest on the Bonds, that there shall be no reinstatement of the amount so
drawn under the terms of the Credit Enhancement, which date shall be a Business
Day not more than five (5) days after the Trustee’s receipt of such notice.

Section 1.2. Notices. Section 16.2 of the Original Indenture is hereby amended
to substitute the following address of the “Credit Provider”:

 

Credit Provider:    Royal Bank of Scotland plc    101 Park Avenue    New York,
New York 10178    Attention: Letter of Credit Department

 

2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.1. Original Indenture. The provisions of the Original Indenture, as
amended and supplemented by this First Supplemental Trust Indenture, shall
continue in full force and effect.

Section 2.2. Severability. If any provisions of this First Supplemental Trust
Indenture shall be held or deemed to be or shall, in fact, be inoperative or
unenforceable as applied in any particular case in any jurisdiction or
jurisdictions or in all jurisdictions or in all cases because it conflicts with
any provisions or any constitution or statute or rule of public policy, or for
any other reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatever.

The invalidity of any one or more phrases, sentences, clauses or paragraphs in
this First Supplemental Trust Indenture contained shall not affect the remaining
portions of this First Supplemental Trust Indenture or any part thereof.

Section 2.3. Applicable Provisions of Law. This First Supplemental Trust
Indenture shall be considered to have been executed in the State of Arkansas and
it is the intention of the parties that the substantive law of the State of
Arkansas govern as to all questions of interpretation, validity and effect.

Section 2.4. Counterparts. This First Supplemental Trust Indenture may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 2.5. Captions. The captions or headings in this First Supplemental Trust
Indenture are for convenience only and in no way define, limit or describe the
scope or intent of any provisions or sections of this First Supplemental Trust
Indenture.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused these presents to be signed in its
name and behalf by its Mayor and its corporate seal to be hereunto affixed and
attested by its Clerk, and, to evidence its acceptance of the trust hereby
created, the Trustee has caused these presents to be signed in its behalf by its
duly authorized officer.

 

CITY OF OSCEOLA, ARKANSAS By:  

[ILLEGIBLE]

  Mayor

 

ATTEST:

[ILLEGIBLE]

City Clerk (SEAL)

 

REGIONS BANK Little Rock, Arkansas Trustee By:  

[ILLEGIBLE]

  Vice President   Title

 

4



--------------------------------------------------------------------------------

CONSENT OF COMPANY

Plum Point Energy Associates, LLC, as party to the Loan Agreement dated as of
April 1, 2006, by and between the undersigned and the City of Osceola, Arkansas,
hereby consents to and approves the execution and delivery of the foregoing
First Supplemental Trust Indenture dated as of April 24, 2007, by and between
the City of Osceola, Arkansas and Regions Bank, Little Rock, Arkansas, as
Trustee, which amends and supplements the Trust Indenture dated as of April 1,
2006, securing the Bonds identified therein.

Plum Point Energy Associates, LLC waives all publication and notice to which it
is entitled by the provisions of the Trust Indenture dated as of April 1, 2006,
the Loan Agreement dated as of April 1, 2006, or by law.

 

PLUM POINT ENERGY ASSOCIATES, LLC By:  

[ILLEGIBLE]

  Senior Vice President and Treasurer   Title

 

5



--------------------------------------------------------------------------------

CONSENT OF CREDIT PROVIDER

Royal Bank of Scotland plc, as issuer of Irrevocable Letter of Credit No. LCA
1461 NY NY, dated April 24, 2007, hereby consents to and approves the execution
and delivery of the foregoing First Supplemental Trust Indenture dated as of
April 24, 2007, by and between the City of Osceola, Arkansas and Regions Bank,
Little Rock, Arkansas, as Trustee, which amends and supplements the Trust
Indenture dated as of April 1, 2006, securing the Bonds identified therein.

Royal Bank of Scotland plc waives all publication and notice to which it is
entitled by the provisions of the Trust Indenture dated as of April 1, 2006, or
by law.

 

ROYAL BANK OF SCOTLAND PLC By:  

/s/ Richard Randall

  Richard Randall   Managing Director

 

6